                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York

AFM                                              271 Cadman Plaza East
F. #2016R02228                                   Brooklyn, New York 11201



                                                 December 17, 2019


By Email and ECF

Andrew J. Frisch
One Penn Plaza, Suite 5315
New York, NY 10119

              Re:    United States v. Aleksandr Zhukov
                     Criminal Docket No. 18-633 (ERK)

Dear Mr. Frisch:

              Pursuant to the protective order issued by the Court on July 31, 2019, the
government hereby designates “sensitive” the document previously produced to you on
August 12, 2019 with Bates number ZHU000286. That document is no longer designated
“attorney’s eyes only.”

                                                 Very truly yours,

                                                 RICHARD P. DONOGHUE
                                                 United States Attorney

                                          By:     /s/ Alexander Mindlin
                                                 Alexander Mindlin
                                                 Assistant U.S. Attorney
                                                 (718) 254-6433

Enclosures

cc:    Clerk of the Court (ERK) (by ECF) (without enclosures)
